Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-19 are presented for examination.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 10 & 19.  More specifically, the prior art of record does not specifically suggest a method, comprising: 

Application Serial No. 15/788,651

Docket No. RELO-0002.US01

T JSTTNG OF THF, CT ATMS:

Without prejudice or surrender of any subject matter, this listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A method comprising:

associating the first user generated content with an account of the first user, the uploading user identifier, the one or more first categorical identifiers, and the first domain identifier;
storing, by the content delivery system, the first user generated content and associations; receiving a second request to store a second user generated content by the first user, the second user generated content being associated with at least one first user, the second request to store the second user generated content including an uploading user identifier, one or more second categorical identifiers associated with the second user generated content, and a second domain identifier, the second domain identifier being associated with a second web server:

associating the second user generated content with the account of the first user, the uploading user identifier, the one or more second categorical identifiers, and the second domain identifier;
storing, by the content delivery system, the second user generated content and associations;
receiving, from a searching user at a web site associated with a domain, a search request, the search request including a search criteria including at least a third domain identifier, the third domain identifier being associated with the domain;

if the third domain identifier is associated with the second domain identifier, determining all or a portion of the second user generated content to provide to the searching user based on the search criteria, requesting, from the third-party mapping service for a location associated with the second user generated content, and providing all or the portion of the first user generated content to the searching user.

Dependent claims 2-9 & 11-18, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153